DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-5 and 7-10 of US Application No. 16/584,128 are currently pending and have been examined. Applicant amended claims 2-5, 7, 9 and 10 and canceled claims 1 and 6.

Response to Arguments/Amendments
The previous objection to the specification is withdrawn in consideration of the amended abstract filed by Applicant.

The previous objections to claims 1-20 are withdrawn in consideration of the amended claims.

The previous rejection of claim 10 under 35 U.S.C. § 112(a) is withdrawn in consideration of the amended claims.

The previous rejection of claim 9 under 35 USC § 101 as directed to non-statutory subject matter is withdrawn in consideration of amended claim 9.  

The previous rejections of claims 1-4, 9 and 10 under 35 USC § 101 are withdrawn. Applicant amended claims 9 and 10 to recite the limitation of claim 5, which was not rejected under § 101, amended claims 2-4 to depend from claim 5, and canceled claim 1. Therefore, the previous rejections are withdrawn.

The previous rejections of claims 1-10 under 35 USC § 102 or 103 are withdrawn in consideration of the amended claims. Applicant argues that the features of now-canceled claim 6, which has been wherein the steps for determining the first state vector, the second state vector and the effective join flight path are reiterated several times for different initial moments” is merely repeating steps at a different, i.e., later, time. Bui already teaches the steps. Repeating the steps yields the predictable result of determining a join flight path that allows an aircraft and a mobile point to meet at a rendezvous position within a time requirement for both aircraft. A person of ordinary skill in the art would recognize that the steps of Bui may be performed as often as is desired and is not limited to a single determination of a join flight path. Therefore, it would have been obvious to reiterate/repeat steps any time a user wants or needs to know the join flight path that results in an aircraft and a mobile point meeting at a common point, i.e., rendezvous position, within time requirements. 

Claim Objections
Claims 5, 9 and 10 are objected to because of the following informalities: each of claims 5, 9 and 10 recite “of the mobile point at the different moments forming a flight path of the mobile point” but should recite -- of the mobile point at the different moments form a flight path of the mobile point --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claims 3 and 4 recite the limitation “the meeting time is determined” in lines 3 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bui (US 2006/0287781 A1) in view of Mellema et al. (US 2018/0033313 A1, “Mellema”).

Regarding claims 5, 9 and 10, Bui discloses a method for determining a flight management system rendezvous intercept position and teaches:
defining the mobile point (an initial intercept position on the target track is assumed – see at least ¶ [0041]);
determining a first state vector defining a first position of the aircraft and a first speed vector at an initial moment t0 (inputs from aircraft and target aircraft, including position and ground speed of aircraft – see at least Fig. 1 and ¶ [0046]);
determining a second state vector defining a second position of the mobile point and a second speed vector at each moment of different moments after the moment t0 wherein a set of successive positions of the mobile point at the different moments [form] a flight path of the mobile point (inputs from aircraft and target aircraft, including position, ground speed of aircraft and target track – see at least Fig. 1 and ¶ [0046]);
determining an effective join flight path to the mobile point by:
determining, for each position of the set of successive positions of the mobile point defined by the second state vector at a moment t of the different moments, an elementary join flight path, of a set of elementary join flight paths, of the position from the first position and the first speed vector of the aircraft defined by the first state vector at the moment t0 with a capture time Tt corresponding to the time of flight of the aircraft on the elementary join flight path being associated with the moment t (at each position P along the target aircraft track, time t1 for the current aircraft to reach position P by traveling in a direct line from the current aircraft position to position P is determined and time t2 for the current position of the target aircraft to position P traveling in a direct line from the target aircraft position to t position is determined – see at least ¶ [0041] and table of ¶ [0043]; if the difference between t1 and t2 is greater than a time tolerance, a new position P is chosen along the aircraft track and the determinations are repeated – see at least ¶ [0041]);
determining the effective join flight path, selected from among the set of elementary join flight paths, such that a capture time Tt is substantially equal to a time elapsed between the moment t associated with selected elementary flight path and the moment t0, (when the difference between t1 and t2 is less than a time tolerance, the position P becomes the rendezvous position and the ; and 
[ ];
[ ].

Bui fails to teach governing the aircraft on the effective join flight path; wherein the steps for determining the first state vector, the second state vector and the effective join flight path are reiterated several times for different initial moments

However, Mellema discloses a flight path management system and teaches:
governing the aircraft on the effective join flight path (a flight path 220 is determined at 510 – see at least Fig. 5 and ¶ [0048]; at 518, the flight path 220 is implemented such that the aircraft travels according to the flight path – see at least Fig. 5 and ¶ [0062]).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have modified the method for determining a flight management system rendezvous intercept position of Bui to provide for governing the aircraft on the join flight path, as taught by Mellema, to travel to the moving target (Mellema at ¶ [0062]).

Further, the limitation “wherein the steps for determining the first state vector, the second state vector and the effective join flight path are reiterated several times for different initial moments” is merely repeating steps at a different, i.e., later, time. Repeating the steps yields the predictable result of determining a join flight path that allows an aircraft and a mobile point to meet at a rendezvous position within a time requirements for both aircraft. A person of ordinary skill in the art would recognize that the steps of Bui may be performed as often as is desired and is not limited to a single determination of a join flight path. Therefore, it would have been obvious to reiterate/repeat steps any 

Regarding claim 2, Bui further teaches:
wherein each elementary join flight path respects a plurality of capture constraints of the trajectory of the mobile point, each capture constraint advantageously being chosen in the group consisting of: predetermined capture heading; predetermined capture speed (e.g., speed of current aircraft – see ¶ [0046]); predetermined capture altitude; predetermined capture type; predetermined capture vector; predetermined capture time; predetermined capture zone (e.g., target aircraft projected forward or backward along track – see at least ¶ [0048]; NOTE: While not relied on in the instant rejection, see ¶ [0032] of secondary reference Mellema used in § 103 rejection).

Regarding claim 3, Bui further teaches:
defining a capture time function associating, with each moment associated with one of the set of elementary join flight paths, a corresponding capture time corresponding to the elementary join flight path based on the set of elementary join flight paths (when the difference between t1 and t2 is less than a time tolerance, the position P becomes the rendezvous position and the rendezvous solution is applied to meet up with the moving object – see at least ¶ [0041]; i.e., difference determination is a capture time function);
the meeting time is determined iteratively from the capture time function (if the difference between t1 and t2 is greater than a time tolerance, a new position P is chosen along the aircraft track and the determinations are repeated – see at least ¶ [0041]).

Regarding claim 7, Mellema further teaches:
displaying the effective join flight path (at 514, display the determined flight path for acceptance – see at least ¶ [0024], [0026], [0060]).

.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bui in view Mellema, as applied to claim 5 above, and further in view of MacCready et al. (US 2018/0267562 A1, “MacCready”).

Regarding claim 8, Bui fails to teach but MacCready discloses automated air traffic control of unmanned air vehicles and teaches:
an alert step implemented when no effective join flight path can be determined (flight path generation software may check validity of newly created flight paths and inform the user when a flight path that has been created is invalid – see at least ¶ [0089]).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have modified the method for determining a flight management system rendezvous intercept position of Bui to provide an alert when an effective flight path cannot be determined, as taught by MacCready, to inform the user why the flight path cannot be followed (Mellema at ¶ [0060]).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kantor et al. (US 2016/0196525 A1) – Feedback information, e.g., current location and speed, of a mobile device is received and, based on the feedback, a flight path may be modified if the speed of the mobile device has changed so the UAV may rendezvous with the mobile device. Fig. 4B and ¶ [0064], [0067].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666